Citation Nr: 1549033	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-46 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for sinusitis.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted, in pertinent part, the Veteran's claim of service connection for sinusitis and assigned a zero percent (non-compensable) rating effective August 1, 2005.  The Veteran disagreed with this decision in May 2007.  She perfected a timely appeal in November 2010.  Having reviewed the record evidence, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.

In April 2014 and in January 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule her for an updated VA examination to determine the current nature and severity of her service-connected sinusitis.  The requested records were associated with the Veteran's claims file and the requested examinations occurred in June 2014, September 2014, and in April 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to additional compensation based on the dependency of the Veteran's parent (her mother) has been raised by the record in an August 2015 statement from the Veteran but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The record evidence shows that the Veteran's service-connected sinusitis is manifested by, at worst, complaints of sinus headaches and pressure and no incapacitating or non-incapacitating episodes of sinusitis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6513 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for sinusitis is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In March 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for sinusitis, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the March 2006 VCAA notice was issued prior to the currently appealed rating decision issued in July 2006; thus, this notice was timely.  Because the Veteran's higher initial rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for sinusitis, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the AOJ and the Board although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.

The Veteran has been provided with VA examinations which address the current nature and severity of her service-connected sinusitis.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Initial Compensable Rating for Sinusitis

The Veteran contends that her service-connected sinusitis is more disabling than currently evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected sinusitis currently is evaluated as zero percent disabling (non-compensable) effective August 1, 2005, under 38 C.F.R. § 4.97, DC 6513 (chronic maxillary sinusitis).  See 38 C.F.R. § 4.97, DC 6513 (2015).  Under the General Rating Formula for Sinusitis, a zero percent rating is assigned for sinusitis detected by x-ray only.  A 10 percent rating is assigned for sinusitis manifested by 1 or 2 incapacitating episodes per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment or 3 to 6 non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for sinusitis manifested by 3 or more incapacitating episodes per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment or more than 6 non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is assigned for sinusitis following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus and purulent discharge or crusting after repeated surgeries.  Id.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating for sinusitis.  The Veteran contends that her service-connected sinusitis is more disabling than currently evaluated.  The record evidence does not support her assertions.  It shows instead that the Veteran's service-connected sinusitis is manifested by, at worst, complaints of sinus headaches and pressure and no incapacitating or non-incapacitating episodes of sinusitis (as seen on VA examination in April 2015).  The Board acknowledges initially that the Veteran's voluminous service treatment records from her 20 years of active service indicate that she was treated frequently for upper respiratory infections and was diagnosed as having sinusitis in June 1992.  These records also indicate that she was diagnosed as having chronic sinusitis in August 1998 and a computerized tomography (CT) scan of her sinuses taken later in 1998 showed pansinusitis.  The Board finds it highly significant that, at her separation physical examination in April 2005 prior to her separation from active service in July 2005, the Veteran reported no complaints related to sinusitis.

The post-service evidence also does not support assigning an initial compensable rating for the Veteran's service-connected sinusitis. It shows instead that, although the Veteran continues to complain of symptoms which she attributes to her service-connected sinusitis, this disability does not result in any compensable symptomatology warranting an initial compensable rating.  For example, on VA examination in April 2006, the Veteran's complaints included intermittent sinusitis.  She stated that daily Zyrtec controlled her symptoms.  She denied experiencing any current problems due to sinusitis or any functional impairment due to sinusitis.  Physical examination showed nasal septum in the midline and a clear nasopharynx.  X-rays of the sinuses showed minimal post-inflammatory changes in the left maxillary sinus.  The diagnoses included recurrent sinusitis, currently asymptomatic.

On private outpatient treatment in September 2012, the Veteran's complaints included sinus congestion, pressure, headaches, and post-nasal drip.  Physical examination of the nose showed patent nares, no lesions, an intact septum, no mucopurulence, and no polyps.  The assessment included other chronic sinusitis.

A private computerized tomography (CT) scan of the Veteran's sinuses taken in October 2012 showed a deviated nasal septum to the right

On private outpatient treatment in January 2013, the Veteran complained that her headaches were more frequent and she continued to have nasal congestion and post nasal drip.  The CT scan was reviewed.  Physical examination and the assessment were unchanged.

On VA sinusitis Disability Benefits Questionnaire (DBQ) in June 2014, the Veteran's complaints included sinusitis.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's sinusitis currently affected his maxillary, frontal, and ethmoid sinuses.  This examiner also stated that the Veteran's sinusitis was manifested by episodes of sinusitis, pain and tenderness in the affected sinus, and purulent discharge.  The Veteran had experienced 7 or more non-incapacitating episodes of sinusitis in the previous 12 months and zero incapacitating episodes of sinusitis.  No diagnosis was provided.

On VA sinusitis DBQ in September 2014, the Veteran's complaints included chronic sinusitis.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's sinusitis currently affected his maxillary and frontal sinuses.  This examiner also stated that the Veteran's sinusitis was manifested by chronic sinusitis detected only by imaging studies, episodes of sinusitis, headaches, pain of the affected sinus, and purulent discharge.  The Veteran had not experienced any non-incapacitating or incapacitating episodes of sinusitis in the previous 12 months.  The diagnosis was chronic sinusitis.

On VA sinusitis DBQ in April 2015, the Veteran's complaints included sinus pressure and headaches.  She took Flonase to control her symptoms.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's sinusitis currently affected only her maxillary sinuses.  This examiner also stated that the Veteran's chronic sinusitis was manifested by headaches.  The Veteran had not experienced any non-incapacitating or incapacitating episodes of sinusitis in the previous 12 months.  The diagnosis was sinusitis.

The Board acknowledges that there is an apparent inconsistency between the findings made by the VA examiner on VA sinusitis DBQ in June 2014 and a different VA examiner on subsequent VA sinusitis DBQ in September 2014.  For example, although the June 2014 VA examiner found that the Veteran had experienced 7 or more non-incapacitating episodes of sinusitis in the previous 12 months, the September 2014 VA examiner found that the Veteran had not experienced any non-incapacitating episodes of sinusitis in the previous 12 months (even though this examination occurred just 3 months after the June 2014 examination).  This discrepancy is not explained in the medical evidence as it appears that neither the September 2014 VA examiner nor the April 2015 VA examiner was asked to explain what accounted for the divergent findings regarding the number of non-incapacitating episodes of sinusitis experienced by the Veteran on the 2 separates VA sinusitis DBQ's completed in 2014.  Nevertheless, the Board finds that, overall, it is reasonable to infer from a review of the medical evidence that the Veteran's service-connected chronic sinusitis resulted in zero non-incapacitating episodes of sinusitis within a 12-month period as both VA examiners in September 2014 and April 2015 made this specific finding and both of these examinations occurred within the same 12-month period.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Because both VA examiners in September 2014 and April 2015 made similar findings regarding the current nature and severity of the Veteran's service-connected chronic sinusitis, the Board also finds that these examinations are entitled to greater probative value than the July 2014 VA sinusitis DBQ.  

The record evidence shows that the Veteran's service-connected sinusitis is manifested by, at worst, complaints of sinus headaches and pressure and no incapacitating or non-incapacitating episodes of sinusitis.  The Board finds it highly significant that the Veteran's sinusitis was asymptomatic on VA examination in April 2006, conducted within the first post-service year.  The Board also finds it highly significant that the Veteran reported at both her VA examination in April 2006 and at her VA sinusitis DBQ in April 2015 that the use of medication controlled her sinusitis symptoms.  All of this evidence persuasively suggests that the Veteran does not experience compensable disability as a result of her service-connected sinusitis.  The evidence also does not indicate that the Veteran experiences at least 1 or 2 incapacitating episodes per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment or 3 to 6 non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting (i.e., a 10 percent rating under DC 6513) such that an initial compensable rating is warranted for her service-connected sinusitis.  See 38 C.F.R. § 4.97, DC 6513 (2015).  The Veteran further has not identified or submitted any evidence, to include a medical nexus, which demonstrates her entitlement to an initial compensable rating for her service-connected sinusitis.  Thus, the Board finds that the criteria for an initial compensable rating for service-connected sinusitis have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for her service-connected sinusitis.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected sinusitis is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected sinusitis.  This is especially true because the zero percent (non-compensable) rating currently assigned for the Veteran's sinusitis effective August 1, 2005, contemplates no compensable disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The April 2006 VA examiner specifically found that the Veteran's sinusitis was asymptomatic.  Both VA examiners who saw the Veteran in September 2014 and in April 2015 also found that her service-connected chronic sinusitis had no functional impact.  The Veteran further has not been hospitalized for treatment of her service-connected chronic sinusitis at any time during the appeal period.  And, as noted above, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule such that she is entitled to extraschedular consideration under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating for sinusitis is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


